BLATCHPORD, District Judge.
This is a final hearing on a bill in equity, founded on letters patent reissued to the plaintiffs, May 29, 1866, for an “improvement in machines for pressing bonnets, bonnet frames.”' etc. The original letters patent were issued to William Osborn. August 19, 1836. They were reissued to Osborn, February 17, 1S57, and again reissued to Osborn, March 27, 1S60. The invention consists in shaping, by means •of heated dies, the whole of a-bonnet-frame, or other similar article, to be worn upon the head, at one operation, instead of requiring-several successive operations, as .had been previously practised. In the apparatus of Osborn, there is a given die of marble, or other material, and an upper die of cast iron, or other material, the latter so arranged with a rim or flange around the lower edge as to hold heaters all around it to make it hot enough to press the articles. The bonnet *961frame is put on to the lower die and the upper die is brought against the frame by mechanism. and the frame is thus pressed all over at the same time by one impression. Prior to the invention of Osborn, the forming of the flaring face-piece and side-crown of a bonnet, jointly, at one operation, had never been effected. The patent disclaims forming or shaping the tip and side-crown, or crown, separately, and forming the brim or flaring face-piece separately. The claims are:
[NOTE. A motion to dissolve the injunction and open the decree in this case was afterwards denied (Case No. 4,010); and subsequently defendant Boas was prosecuted for contempt in violating the injunction (Case No. 4,020). For other cases involving the patent, see note to Doubleday v. Bracheo, Case No. 4,018.]
“I. Manufacturing, stretching, or shaping, by means of heated dies, the whole of the bonnet frame, or similar article to be worn upon the head, at one operation, substantially as specified.
“II. Manufacturing by stretching, forming, or shaping by heated dies, the flaring face-piece and side-crown of a bonnet or similar article, to be worn upon the head, jointly, at one operation, substantially as specified.”
The proof is clear that the defendants have infringed the patent by using, for the making of bonnet frames at one operation out of a single piece of material, the same means that are covered by the claims of the patent. There has been no attempt on the part of the defendants to prove any of the defenses of want of novelty set up in the answer.
A decree must be entered for a perpetual injunction against the defendants from further infringing the patent, and for a reference to a master to ascertain and report the profits which have accrued to them from their infringement.